     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 1 of 7

 1   DANIEL N. KATIBAH (293251)
 2
      dkatibah@nkllp.law
     MELISSA A. WURSTER (198899)
 3    mwurster@nkllp.law
     NIELSEN KATIBAH LLP
 4   100 Smith Ranch Road, Suite 350
 5   San Rafael, California 94903
     Telephone: (415) 693-0900
 6   Facsimile: (415) 693-9674
 7
     Attorneys for Plaintiff
 8   ASSOCIATED INDUSTRIES INSURANCE COMPANY, INC.
 9

10                         UNITED STATES DISTRICT COURT

11                        EASTERN DISTRICT OF CALIFORNIA

12
     AMTRUST INTERNATIONAL                      )   Case No.:
13                                              )
     UNDERWRITERS DESIGNATED                    )
14   ACTIVITY COMPANY, an Irish                 )   COMPLAINT FOR DECLARATORY
     corporation,                               )
                                                )   JUDGMENT;
15                Plaintiff,                    )
                                                )   DEMAND FOR JURY TRIAL
16                                              )
           v.
                                                )
17                                              )
     RUSS KONDZOLKA dba LE MART                 )
18   FLOORING, an individual; KRISTINA          )
     WILEY, an individual; and JOHN DE          )
19                                              )
     ROSA, an individual,                       )
20              Defendants.                     )
                                                )
21

22
           Plaintiff AmTrust International Underwriters Designated Activity Company
23
     (“AmTrust”) complains against defendants Russ Kondzolka dba Le Mart Flooring,
24
     Kristina Wiley, and John De Rosa as follows:
25
                              First Claim for Declaratory Judgment
26
           1.     AmTrust is an Irish corporation with its principal place of business in
27
     Cleveland, Ohio.
28


                                              1
                             COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 2 of 7

 1          2.      AmTrust is informed and believes and thereon alleges that defendant Russ
 2   Kondzolka dba Le Mart Flooring, at all times mentioned, was an individual residing in
 3   Roseville, California.
 4          3.      AmTrust is informed and believed that defendants Kristina Wiley and John
 5   De Rosa are an unmarried cohabitating couple and, at all times mentioned, were
 6   individuals residing in Gold River, California.
 7          4.      Jurisdiction is proper in this Court under 28 U.S.C. §1332(a)(1) because this
 8   is a civil action between citizens of different states and the amount in controversy exceeds
 9   $75,000. This case addresses a dispute over defense and indemnity under a policy of
10   liability insurance for an underlying lawsuit brought by Wiley and De Rosa against
11   Kondzolka and others. Wiley and De Rosa previously demanded $725,000 to settle their
12   claims, and defense expenses alone can reasonably be expected to exceed $75,000.
13          5.      Venue is proper in the Eastern District of California under 28 U.S.C. §
14   1391(a)(1) because all defendants reside in this State and district, and under 28 U.S.C. §
15   1391(a)(2) because a substantial amount of the events on which this action is based
16   occurred in this district.
17          6.      AmTrust issued a policy of commercial general liability insurance, number
18   CN102646304, effective July 12, 2017, to July 12, 2018, to Kondzolka (doing business as
19   Le Mart Flooring) as named insured. The policy afforded a per-occurrence liability limit
20   of $1,000,000 and an aggregate limit of liability of $2,000,000.
21          7.      This declaratory-judgment action arises from a lawsuit currently proceeding
22   in the Sacramento Superior Court, styled Wiley, et al. v. The Floor Konnection, Inc., et
23   al., case no. 34-2019-00267887, in which Wiley and De Rosa allege claims against
24   Kondzolka, among others, arising from removal of tile flooring at Wiley’s and De Rosa’s
25   home in Gold River.
26          8.      For purposes of describing the allegations asserted in the Wiley action and
27   without admitting the truth thereof, Wiley and De Rosa allege that in November 2017
28   they hired Kondzolka to remove floor tile and install carpet in their home. Wiley and De


                                                   2
                                  COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 3 of 7

 1   Rosa generally allege that Kondzolka negligently removed the tile in December 2017 by
 2   failing to barricade and seal off the home’s living areas and HVAC system, and as a
 3   result, dust from tile, grout, and mortar spread throughout the home. Wiley and De Rosa
 4   allege that they inhaled this dust and suffered injuries.
 5          9.     AmTrust is informed and believes and thereon alleges that the specific tile
 6   and grout Kondzolka removed contained crystalline silica, among other things. AmTrust
 7   is therefore informed and believes, and thereon alleges, that the dust from tile, grout, and
 8   mortar that Wiley and De Rosa allegedly inhaled and which allegedly caused their
 9   injuries was comprised, at least in part, of crystalline silica.
10          10.    The Wiley action was initiated in October 2019, and the complaint was
11   amended in June 2020. AmTrust is defending Kondzolka under the terms and conditions
12   of the policy referenced in paragraph 6 and explained in paragraphs 11 and 12 below.
13   AmTrust is defending under reservations of rights and, as explained in AmTrust’s letter
14   reserving rights, AmTrust contends that the Wiley action does not expose Kondzolka to
15   damages covered under its policy and that AmTrust thus has no duty to defend that
16   lawsuit.
17          11.    The AmTrust policy generally sets forth, among other language, the
18   following terms:
19                COMMERCIAL GENERAL LIABILITY COVERAGE FORM
20                                                 ***
21          Throughout this policy the words “you” and “your” refer to the Named Insured
22          shown in the Declarations, and any other person or organization qualifying as a
23          Named Insured under this policy. The words “we”, “us” and “our” refer to the
24          company providing this insurance.
25                                                 ***
            SECTION I—COVERAGES
26
            COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
27          LIABILITY
28          1.     Insuring Agreement.


                                                3
                               COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 4 of 7

 1              a. We will pay those sums that the insured becomes legally obligated to
 2                    pay as damages because of “bodily injury” or “property damage” to
 3                    which this insurance applies. We will have the right and duty to defend
 4                    the insured against any “suit” seeking those damages. However, we will
 5                    have no duty to defend the insured against any “suit” seeking damages
 6                    for “bodily injury” or “property damage” to which this insurance does
 7                    not apply. We may, at our discretion, investigate any “occurrence” and
 8                    settle any claim or “suit” that may result.***
 9                                                  ***
10              b. This insurance applies to “bodily injury” and “property damage” only if:
11                    (1)          The “bodily injury” or “property damage” is caused by an
12                                 occurrence that takes place in the “coverage territory”;
13                    (2)          The “bodily injury” or “property damage” occurs during the
14                                 policy period;
15                                                  * * *
16        SECTION V – DEFINITIONS
17                                                  * * *
18        3.    “Bodily injury” means bodily injury, sickness or disease sustained by a
19              person, including death resulting from any of these at any time.
20                                                  * * *
21        13.   “Occurrence” means an accident, including continuous or repeated exposure
22              to substantially the same general harmful conditions.
23                                                  * * *
24        17.   “Property damage” means:
25               a.         Physical injury to tangible property, including all resulting loss of
26                          use of that property. All such loss of use shall be deemed to occur at
27                          the time of the physical injury that caused it; or
28               b          Loss of use of tangible property that is not physically injured. All


                                                 4
                                COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 5 of 7

 1                       such loss of use shall be deemed to occur at the time of the
 2                       “occurrence” that caused it.
 3         12.    The AmTrust policy language quoted in paragraph 11 above is modified by
 4   an endorsement, written on form no. NX GL 190 05 11, that provides in relevant part:
 5                           COMBINED POLICY EXCLUSIONS
 6         This endorsement modifies insurance provided under the following:
 7         COMMERCIAL GENERAL LIABILITY COVERAGE PART
 8                                              ***
 9         The following exclusions are added to the policy:
10                                  ***
           E.     EXCLUSION—SILICA OR SILICA-RELATED DUST
11

12                A.     The following exclusion is added to SECTION I—COVERAGES,
                         paragraph 2. Exclusions of COVERAGE A—BODILY INJURY
13                       AND PROPERTY DAMAGE LIABILITY:
14
                         This insurance does not apply to:
15
                         “Silica” or “Silica-Related Dust”
16

17                a.     “Bodily injury” arising, in whole or in part, out of the actual, alleged,
                         threatened or suspected inhalation of, or ingestion of, “silica” or
18                       “silica-related dust.”
19
                  b.     “Property damage” arising, in whole or in part, out of the actual,
20                       alleged, threatened or suspected inhalation of, or ingestion of,
                         “silica” or “silica-related dust.”
21

22                c.     Any loss, cost or expenses arising, in whole or in part, out of the
                         abating, testing for, monitoring, cleaning up, removing, containing
23                       treating, detoxifying, neutralizing, remediating or disposing of, or in
24                       any way responding to or assessing the effects of “silica” or “silica-
                         related dust” by any insured or by any other person or entity.
25

26                                             ***
                  C.     The following definitions are added to the Definitions Section:
27

28                1.     “Silica” means silicon dioxide (occurring in crystalline, amorphous


                                              5
                             COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 6 of 7

                          and impure forms), silica particles, silica dust or silica compounds.
 1

 2                 2.     “Silica-related dust” means a mixture or combination of silica and
                          other dust or particles.
 3

 4
            13.    AmTrust is informed and believes and thereon alleges that an actual
 5
     controversy has arisen and now exists between AmTrust, on one hand, and Kondzolka, on
 6
     the other hand, concerning their respective rights and obligations with respect to the Wiley
 7
     lawsuit. AmTrust contends that it owes no duty to defend and to indemnify Kondzolka
 8
     against the Wiley allegations because the Wiley pleadings do not expose Kondzolka to
 9
     liability for damages covered by the terms and conditions of AmTrust’s policy. AmTrust
10
     is informed and believes that Kondzolka contends to the contrary.
11
            14.    AmTrust is informed and believes and thereon alleges that Wiley likewise
12
     contends to the contrary of AmTrust’s contentions set forth in paragraph 13 above, so that
13
     an actual controversy likewise exists between AmTrust and Wiley.
14
            15.    AmTrust is informed and believes and thereon alleges that De Rosa
15
     likewise contends to the contrary of AmTrust’s contentions set forth in paragraph 13
16
     above, so that an actual controversy likewise exists between AmTrust and De Rosa.
17
            16.    AmTrust therefore requests that this Court enter binding judicial
18
     declarations in accordance with AmTrust’s contentions set forth above. The requested
19
     declarations are both necessary and proper at this time under the circumstances in that the
20
     interests of judicial economy and substantial justice will be served thereby.
21

22
         WHEREFORE, AmTrust prays for judgment as follows:
23
            a.     That the Court make and enter its binding judicial declarations in
24
                   accordance with AmTrust’s contentions set forth above;
25
            b.     That AmTrust be awarded its costs of suit incurred herein; and
26
            c.     For such other and further relief as the court deems just and proper.
27

28


                                               6
                              COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:20-cv-01459-TLN-KJN Document 1 Filed 07/20/20 Page 7 of 7

 1                               DEMAND FOR JURY TRIAL
 2         AmTrust International Underwriters Designated Activity Company hereby
 3   demands trial by jury in accordance with Fed.R.Civ.P. 38(a).
 4

 5   July 20, 2020                           NIELSEN KATIBAH LLP
 6
                                       By:          /s/ Daniel N. Katibah
 7
                                              Attorneys for Plaintiff AmTrust International
 8                                            Underwriters Designated Activity Company
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              7
                             COMPLAINT FOR DECLARATORY JUDGMENT
